USCA4 Appeal: 22-1047      Doc: 24        Filed: 07/20/2022    Pg: 1 of 3




                                            UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 22-1047


        GABRIELLA TILLERY, as Guardian to G.M., and C.M.,

                            Plaintiff - Appellant,

                     v.

        BALTIMORE CITY; BALTIMORE CITY POLICE DEPARTMENT;
        BALTIMORE COUNTY; BALTIMORE COUNTY POLICE DEPARTMENT;
        LOWER CHICESTER TOWNSHIP; LOWER CHICESTER TOWNSHIP
        POLICE DEPARTMENT; OFFICER TIMOTHY MCBRIDE; JOHN DOES 1-30;
        RICHARD ROES 1-30,

                            Defendants - Appellees,

                     and

        DELAWARE COUNTY; DELAWARE COUNTY SHERIFF’S OFFICE,

                            Defendants.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        George L. Russell, III, District Judge. (1:21-cv-01067-GLR)


        Submitted: June 23, 2022                                        Decided: July 20, 2022


        Before NIEMEYER, KING, and RICHARDSON, Circuit Judges.


        Dismissed by unpublished per curiam opinion.
USCA4 Appeal: 22-1047      Doc: 24         Filed: 07/20/2022    Pg: 2 of 3




        Gabriella Tillery, Appellant Pro Se. Michael Patrick Redmond, BALTIMORE CITY
        LAW DEPARTMENT, Baltimore, Maryland; Andrea Danielle Smith, BALTIMORE
        COUNTY OFFICE OF LAW, Towson, Maryland, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-1047      Doc: 24         Filed: 07/20/2022     Pg: 3 of 3




        PER CURIAM:

               Gabriella Tillery seeks to appeal the district court’s order granting Defendants’

        motions to dismiss and dismissing her civil complaint with prejudice. However, after the

        issuance of that order, the district court entered a margin order granting Tillery’s request

        to withdraw her complaint without prejudice. Because the margin order superseded and

        nullified the order from which Tillery seeks to appeal, there is no order properly before us

        for review. We therefore dismiss the appeal. We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                       DISMISSED




                                                     3